Title: Thomas Jefferson to Harrison Hall, 3 April 1818
From: Jefferson, Thomas
To: Hall, Harrison


                    
                        Monticello
Apr. 3. 18.
                    
                    Th: Jefferson presents his compliments to mr Hall, acknoleges the reciept of his letter of Mar. 24. & assures him he has never had an idea of publishing a new edition of the Notes on Virginia. he has occasionally made some little memorandums and perhaps may continue to do so, which he may leave to be added should it be thought worthy of a posthumous  edition.
                    He prays mr Hall to remind him by some little note annually when any thing is due for his law journals, which shall always be remitted without delay, and he presents him his respectful salutations.
                